DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 07/28/2022.
Claims 2-5, 7-10, 15-18, 24, 26 and 28 are amended.
Claims 1, 6, 13, 14, 20, 25, 27, and 29 are cancelled. 
Claims 2-5, 7-12, 15-19, 21-24, 26, and 28 are pending.
Claims 2-5, 7-12, 15-19, 21-24, 26, and 28 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority Notes
Priority in 2000s and early 2010s does not deal with “Channel Information” – ex distortion, noise, artifacts. They compare voiceprints. 

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Additionally, claim 4 is objected to because of the following informalities:  Claim 4 recites “The method according to claim 25”. Claim 25 is cancelled. Claim 4 has no independent claim and if claim 4 is an independent claim, it is unclear what method it refers to. Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 
101
The 101 rejection is withdrawn. In light of the new amendments, additional elements have been identified that integrate the judicial exception into a practical application. Considering the currently entered limitations, the subject matter rejection has been withdrawn.
112
Due to Applicant’s amendments the prior 112 rejections are withdrawn.
103
Talmor discloses the audio processing system parsing audio signal characteristics of the audio signal, the audio signal characteristics comprising speaker characteristics and channel characteristics  to determine the speaker characteristics representing a voice of a speaker in the call event and a the channel characteristics representing a communication profile of a communication channel used by the speaker (Figure 8; column 1, line 55-67, column 7, line 20-60, column 9, line 3-17, 60-67,  column 10, line 1-34, column 12, line 60-67, column 14, line 3-12);
Talmor -. An E-commerce server 190 communicating with, or integrated into, Web server 120, bundles authentication request number 140, a number 150 identifying Web server 120 (for example, an IP address), user provided voice data (for authentication) and hardware and Software keys 160 and communicates this information as an ID request data 170 to an authentication server… a temporary Voice data input 20 is collected, the various voice features are extracted therefrom and processed (shown by 21) So as to generate temporary voice print 22. A distortion metrics 24 is calculated between temporary voice print 22 and each Stored Voice print of a Stored Voice print database 26….  (column 7, line 49-51, column 9, line 11-17, column 14, line 3-12)

the parsing comprising: extracting speaker 
Talmor -  Voice authentication seeks to identify the Speaker based Solely on the spoken utterance. For example, a speaker's presumed identity may be verified using a feature extraction and pattern matching algorithms, wherein pattern matching is performed between features of a digitized incoming voice print and those of previously stored reference samples. Features used for Speech processing involve, for example, pitch frequency, power Spectrum values, spectrum coefficients and linear predictive coding, see B. S. Atal (1976) Automatic recognition of Speakers from their voice. Proc. IEEE, Vol. 64, pp. 460-475, which is incorporated by reference as if fully set forth herein… temporary voice data also includes the user information Such that a word or a phrase uttered by the user serves both for user identification and for generating the temporary voice print of the user.  (column 1, line 55-67, column 8, line 10-31))

extracting channel characteristics from the audio signal, the channel 
Talmor - Specifically, the present invention can be used to compare a Voice print generated from Voice data collected from a Self-identifying user to a database of Stored Voice prints of known individuals…the Voice data collected from an individual includes enough data Such that the Voice print generated therefrom is specific and representative of the individual under various conditions of background noise, distortion and the like… then the user can be automatically identified by system 10 upon establishment of contact therewith, providing that System 10 Stores information on the cellular telephone number or the IP number of the personal computer of the user… In cases where the different Stored Voice prints are generated from different input Session, Such as, for example, Voice prints generated from Voice data inputted via different communication channels (different phone lines) or communication modes (different devices), the minimal distortion will correspond to the communication mode identical to that used for generating the Stored Voice print. In cases where different voice prints of an individual represent different background noise conditions present during input, and/or random errors made by the user, the minimal distortion will correspond to the Stored Voice print with minimal background noise conditions and minimal user errors... the System of present invention can Store Voice prints of individuals of a specific location of a multi-location user access System, or take into account the location (input device type and back ground noise), time of day and the like when grouping Similar Stored Voice prints…. Following sampling, feature extraction was performed which included utterance EndPoints detection (non-speech removal), pre-emphasis to eliminate high-frequency distortion of voiced speech, Hamming windowing into 20 milliseconds frames with 50% overlap (to reduce frequency domain deformation) and 12 Cepstrum coefficients (vocal—tract parameters) calculation per frame (excluding 0-order).  (column 6, line 27-33,  column 7, line 20-25, 56-60, column 8, line 10-31, column 10, line 60-67, column 11, line 33-45, column 12, line 60-67)

the audio processing system comparing the channel characteristics to one or more stored channel models (Figure 7; column 6, line 13-19, column 8, line 13-57,  column 9, line 61-67, column 10, line 1-29);
Talmor - Such a voice authentication algorithm can be text dependent or text-independent voice authentication algorithms utilizing, for example, feature extraction followed by pattern matching, a neural network algorithm, a dynamic time warping algorithm, the hidden Markov model algorithm, a vector quantization algorithm or any other appropriate algorithm… FIG. 7 is a graph depicting the probability for false acceptance and false rejection in prior art voice authentication methods which utilizes a preset threshold value; intra—match occurrence between stored and authentication voice prints of a single user, inter—match occurrence between the database stored voice prints and an authentication voice print of a user… The Sound card collects (54) and digitizes the temporary voice data using high Sampling frequency (Such as 8 KHZ) and high dynamic range (such as 16 bit), thus providing a more accurate voice representation. .. Following encoding, an EndPoints algorithm (56) distinguishes between the actual uttered words and the back ground noise and a pre-emphasis algorithm (58) compensates for high-frequency attenuation of the uttered words. Step 60 reduces Signal deformation using a rectangular window… A Voice encoding Software translates the high bandwidth voice waveform into a multidimensional vector for Short-time (quasi-stationary) spectrum representation, and Cepstrum calculation (62) is performed. Typically for an interval of 20 milliseconds (50 samples per second) twelve CepStrum coefficients are Sufficient for proper voice print representation. (Figure 7; column 6, line 13-19, column 8, line 13-57, column 10, line 3-29 ).

the audio processing system generating a channel match score for the call event based on a degree of matching based on the comparing the channel audio characteristics to the one or more stored channel models (column 1, line 55-67, column 6, line 27-33,  column 7, line 20-25, 56-60,  column 8, line 57-62, column 10, line 44-67, column 11, line 1-57, column 12, line 1-25, 60-67);
Talmor - the temporary voice print is compared for distortion against the rest of the Voice prints Stored in the database… This approach considerably reduces false rejection since the use of multiple Voice prints significantly reduces a possible channel mismatch by matching voice prints input ted via similar communication modes or channels. access to the Secure Site is granted if a distortion level between the temporary voice print and the most similar Stored Voice print of the Specific individual is less than a distortion level between the temporary voice print and the stored voice print of all other individuals of at least the portion of the plurality of individuals … distortions are compared between the user template generated and the database of Stored templates… Thus, according to another preferred embodiment of the present invention, the Voice prints generated and Stored in the database are partitioned into various groups. So as to Substantially decrease the number of comparisons effected per Session and thereby increase the efficiency of the System of the present invention. .. For example, the System of present invention can Store Voice prints of individuals of a specific location of a multi-location user access System, or take into account the location (input device type and back ground noise), Various stored voice print grouping configurations can be realized by the present invention to thereby enhance the efficiency of the matching process. For example, the system of present invention can store voice prints of individuals of a specific location of a multi-location user access system, or take into account the location (input device type and background noise),… (column 8, line 57-62, column 10, line 44-67, column 11, line 46-57, column 12, line 18-21).

Talmor does not disclose receiving call data related to a call event at an audio processing system in communication with the call center and the fraud detection system, the call data comprising an audio signal; the audio processing system reporting the channel match score to the call agent in the call center.

Wasserblat teaches receiving call data related to a call event at an audio processing system in communication with the call center and the fraud detection system, the call data comprising an audio signal (¶ 18-24).
Wasserblat - for example the customer side in a telephone call between a customer and a service center… For example, in a call center that speaker would usually be the customer… All components of the proposed apparatus can analyze a call in real-time or near real-time, thus providing a fraud probability for a call while the call is still on-going or shortly after. (¶ 18, 19, 21)

the audio processing system reporting the channel match score to the call agent in the call center (¶ 21, 22, 25)
Wasserblat-  It should be noted that the more calls the system will examine, and the more voices each suspected call is scored against—the higher the chances to catch a fraudster. In a typical environment, only those interactions which are assigned high fraud probability by selection system 106 are transferred to fraud detection component 140. . .  the proposed invention can be based on a query portal, web services or any other method of client server oriented approach wherein a query is made against a central, possibly third-party, database of identified voice collection and returns one or more possible matches for a given voice sample along with a risk score, or a confidence level… The calls that are determined by the first stage as suspected are assigned an initial fraud probability and are then transferred to a fraud detection component. The fraud detection component first tries to score a parameterized voice sample taken from the interaction against a voice print of allegedly the same speaker. If the score is below a certain threshold, there is a non-negligible probability that the speaker is a fraudster. In such case, the system scores the voice against voice prints in a collection of voice prints that are known to belong to fraudsters. If a combination of the initial fraud probability, and the similarity between the voice in the interaction and a voice in the reservoir exceeds a predetermined threshold it is reported, and steps are taken to control or contain the damage caused by the fraudster. (¶ 21, 22, 25)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine providing access when a user supplied voice print matches a user’s stored print as disclosed by Talmor(column 1, line 38-40), which teaches “Voice verification, which is also known as voice authentication, Voice pattern authentication, Speaker identity Verification and Voice print, is used to provide a speaker's identification” with the techniques of “a fraud detection step in which the Voice is scored against one or more Voice prints, of the same alleged customer or of known fraudsters” as taught by Wasserblat(Abstract) in order to uncover and expose fraud access attempts (Wasserblat; ¶ 4, 5).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “The non-transitory tangible computer readable storage medium containing computer readable program code that when executed by a processor of a computing device”. Independent claim 28 recites “A non-transitory tangible computer readable storage medium containing computer readable program code that when executed by  an audio processing system of a computing device cause the computing device to perform operations comprising:”.  Claim 23 is unclear and indefinite. The claim is unclear whether claim 23 is dependent on claim 28 and if it is, the scope of claim 23 compared to 28 are different and indefinite. 
Claim 26 recites “wherein to park the audio signal”. The claim is unclear and indefinite as to the meaning of the claim limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 recites “The non-transitory tangible computer readable storage medium containing computer readable program code that when executed by a processor of a computing device”. Independent claim 28 recites “A non-transitory tangible computer readable storage medium containing computer readable program code that when executed by . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 7-12, 15-19, 21-24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Talmor et al. (6,510,415) (“Talmor”), and in view of Wasserblat et al. (2006/0285665) (“Wasserblat”).
Regarding claims 24, 26 and 28, Talmor discloses the audio processing system parsing audio signal characteristics of the audio signal, the audio signal characteristics comprising speaker characteristics and channel characteristics  to determine the speaker characteristics representing a voice of a speaker in the call event and a the channel characteristics representing a communication profile of a communication channel used by the speaker (Figure 8; column 1, line 55-67, column 7, line 20-60, column 9, line 3-17, 60-67,  column 10, line 1-34, column 12, line 60-67, column 14, line 3-12);
Talmor -. An E-commerce server 190 communicating with, or integrated into, Web server 120, bundles authentication request number 140, a number 150 identifying Web server 120 (for example, an IP address), user provided voice data (for authentication) and hardware and Software keys 160 and communicates this information as an ID request data 170 to an authentication server… a temporary Voice data input 20 is collected, the various voice features are extracted therefrom and processed (shown by 21) So as to generate temporary voice print 22. A distortion metrics 24 is calculated between temporary voice print 22 and each Stored Voice print of a Stored Voice print database 26….  (column 7, line 49-51, column 9, line 11-17, column 14, line 3-12)

the parsing comprising: extracting speaker 
Talmor -  Voice authentication seeks to identify the Speaker based Solely on the spoken utterance. For example, a speaker's presumed identity may be verified using a feature extraction and pattern matching algorithms, wherein pattern matching is performed between features of a digitized incoming voice print and those of previously stored reference samples. Features used for Speech processing involve, for example, pitch frequency, power Spectrum values, spectrum coefficients and linear predictive coding, see B. S. Atal (1976) Automatic recognition of Speakers from their voice. Proc. IEEE, Vol. 64, pp. 460-475, which is incorporated by reference as if fully set forth herein… temporary voice data also includes the user information Such that a word or a phrase uttered by the user serves both for user identification and for generating the temporary voice print of the user.  (column 1, line 55-67, column 8, line 10-31)

extracting channel characteristics from the audio signal, the channel 
Talmor - Specifically, the present invention can be used to compare a Voice print generated from Voice data collected from a Self-identifying user to a database of Stored Voice prints of known individuals…the Voice data collected from an individual includes enough data Such that the Voice print generated therefrom is specific and representative of the individual under various conditions of background noise, distortion and the like… then the user can be automatically identified by system 10 upon establishment of contact therewith, providing that System 10 Stores information on the cellular telephone number or the IP number of the personal computer of the user… In cases where the different Stored Voice prints are generated from different input Session, Such as, for example, Voice prints generated from Voice data inputted via different communication channels (different phone lines) or communication modes (different devices), the minimal distortion will correspond to the communication mode identical to that used for generating the Stored Voice print. In cases where different voice prints of an individual represent different background noise conditions present during input, and/or random errors made by the user, the minimal distortion will correspond to the Stored Voice print with minimal background noise conditions and minimal user errors... the System of present invention can Store Voice prints of individuals of a specific location of a multi-location user access System, or take into account the location (input device type and back ground noise), time of day and the like when grouping Similar Stored Voice prints…. Following sampling, feature extraction was performed which included utterance EndPoints detection (non-speech removal), pre-emphasis to eliminate high-frequency distortion of voiced speech, Hamming windowing into 20 milliseconds frames with 50% overlap (to reduce frequency domain deformation) and 12 Cepstrum coefficients (vocal—tract parameters) calculation per frame (excluding 0-order).  (column 6, line 27-33,  column 7, line 20-25, 56-60, column 8, line 10-31, column 10, line 60-67, column 11, line 33-45, column 12, line 60-67)

the audio processing system comparing the channel characteristics to one or more stored channel models (Figure 7; column 6, line 13-19, column 8, line 13-57,  column 9, line 61-67, column 10, line 1-29);
Talmor - Such a voice authentication algorithm can be text dependent or text-independent voice authentication algorithms utilizing, for example, feature extraction followed by pattern matching, a neural network algorithm, a dynamic time warping algorithm, the hidden Markov model algorithm, a vector quantization algorithm or any other appropriate algorithm… FIG. 7 is a graph depicting the probability for false acceptance and false rejection in prior art voice authentication methods which utilizes a preset threshold value; intra—match occurrence between stored and authentication voice prints of a single user, inter—match occurrence between the database stored voice prints and an authentication voice print of a user… The Sound card collects (54) and digitizes the temporary voice data using high Sampling frequency (Such as 8 KHZ) and high dynamic range (such as 16 bit), thus providing a more accurate voice representation. .. Following encoding, an EndPoints algorithm (56) distinguishes between the actual uttered words and the back ground noise and a pre-emphasis algorithm (58) compensates for high-frequency attenuation of the uttered words. Step 60 reduces Signal deformation using a rectangular window… A Voice encoding Software translates the high bandwidth voice waveform into a multidimensional vector for Short-time (quasi-stationary) spectrum representation, and Cepstrum calculation (62) is performed. Typically for an interval of 20 milliseconds (50 samples per second) twelve CepStrum coefficients are Sufficient for proper voice print representation. (Figure 7; column 6, line 13-19, column 8, line 13-57, column 10, line 3-29 ).

the audio processing system generating a channel match score for the call event based on a degree of matching based on the comparing the channel audio characteristics to the one or more stored channel models (column 1, line 55-67, column 6, line 27-33,  column 7, line 20-25, 56-60,  column 8, line 57-62, column 10, line 44-67, column 11, line 1-57, column 12, line 1-25, 60-67);
Talmor - the temporary voice print is compared for distortion against the rest of the Voice prints Stored in the database… This approach considerably reduces false rejection since the use of multiple Voice prints significantly reduces a possible channel mismatch by matching voice prints input ted via similar communication modes or channels. access to the Secure Site is granted if a distortion level between the temporary voice print and the most similar Stored Voice print of the Specific individual is less than a distortion level between the temporary voice print and the stored voice print of all other individuals of at least the portion of the plurality of individuals … distortions are compared between the user template generated and the database of Stored templates… Thus, according to another preferred embodiment of the present invention, the Voice prints generated and Stored in the database are partitioned into various groups. So as to Substantially decrease the number of comparisons effected per Session and thereby increase the efficiency of the System of the present invention. .. For example, the System of present invention can Store Voice prints of individuals of a specific location of a multi-location user access System, or take into account the location (input device type and back ground noise), Various stored voice print grouping configurations can be realized by the present invention to thereby enhance the efficiency of the matching process. For example, the system of present invention can store voice prints of individuals of a specific location of a multi-location user access system, or take into account the location (input device type and background noise),… (column 8, line 57-62, column 10, line 44-67, column 11, line 46-57, column 12, line 18-21).

Talmor does not disclose receiving call data related to a call event at an audio processing system in communication with the call center and the fraud detection system, the call data comprising an audio signal; the audio processing system reporting the channel match score to the call agent in the call center.

Wasserblat teaches receiving call data related to a call event at an audio processing system in communication with the call center and the fraud detection system, the call data comprising an audio signal (¶ 18-24).
Wasserblat - for example the customer side in a telephone call between a customer and a service center… For example, in a call center that speaker would usually be the customer… All components of the proposed apparatus can analyze a call in real-time or near real-time, thus providing a fraud probability for a call while the call is still on-going or shortly after. (¶ 18, 19, 21)
the audio processing system reporting the channel match score to the call agent in the call center (¶ 21, 22, 25)
Wasserblat-  It should be noted that the more calls the system will examine, and the more voices each suspected call is scored against—the higher the chances to catch a fraudster. In a typical environment, only those interactions which are assigned high fraud probability by selection system 106 are transferred to fraud detection component 140. . .  the proposed invention can be based on a query portal, web services or any other method of client server oriented approach wherein a query is made against a central, possibly third-party, database of identified voice collection and returns one or more possible matches for a given voice sample along with a risk score, or a confidence level… The calls that are determined by the first stage as suspected are assigned an initial fraud probability and are then transferred to a fraud detection component. The fraud detection component first tries to score a parameterized voice sample taken from the interaction against a voice print of allegedly the same speaker. If the score is below a certain threshold, there is a non-negligible probability that the speaker is a fraudster. In such case, the system scores the voice against voice prints in a collection of voice prints that are known to belong to fraudsters. If a combination of the initial fraud probability, and the similarity between the voice in the interaction and a voice in the reservoir exceeds a predetermined threshold it is reported, and steps are taken to control or contain the damage caused by the fraudster. (¶ 21, 22, 25)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine providing access when a user supplied voice print matches a user’s stored print as disclosed by Talmor(column 1, line 38-40), which teaches “Voice verification, which is also known as voice authentication, Voice pattern authentication, Speaker identity Verification and Voice print, is used to provide a speaker's identification” with the techniques of “a fraud detection step in which the Voice is scored against one or more Voice prints, of the same alleged customer or of known fraudsters” as taught by Wasserblat(Abstract) in order to uncover and expose fraud access attempts (Wasserblat; ¶ 4, 5).
Regarding claim 2, Talmor discloses wherein the comparing the channel characteristics to  the one or more stored channel models comprises: selecting from among the one or more stored channel characteristics  for comparison to the channel model based on past calls associated with a caller's account associated with the call event (column 7, line 55-60, column 10, line 50-54, column 12, line 51-66); and comparing the channel characteristics to   the selected one or more stored channel models(column 8, line 57-62, column 11, line 46-57, column 12, line 18-25).   
Regarding claim 3, Wasserblat teaches comparing the speaker characteristics to  the one or more stored speaker models (¶ 18-21); generating a voice match score based on the comparison, the voice match score indicating a level of risk that the call event is associated with fraud (¶ 21, 22); and Page3 of 17 providing the voice match score to the call agent (¶ 20-22).   
Regarding claim 4, Wasserblat teaches further comprising comparing the speaker characteristics to   one or more stored speaker models
Regarding claim 5, Talmor discloses and the channel match score (column 7, line 20-25, column 9, line 14-22, column 11, line 33-45). Wasserblat teaches generating a risk score based on the voice match score and the channel match score(¶ 21, 22); and providing the risk score to the call agent, the risk match score indicating the level of risk that the call event is associate with fraud(¶ 21, 22)
Regarding claims 7 and 15, Talmor discloses wherein the noise signals, signal artifacts, signal distortions, signal delay, signal degradation, or modifications result from a landline, VoIP phone, or cellular phone (column 7, line 39-48, column 11, line 33-45).    
Regarding claims 8 and 16, Wasserblat teaches wherein the noise signals, signal artifacts, signal distortions, signal delay, signal degradation, or modifications result from a CDMA, GSM, or VOIP communication method (¶ 19).  
Regarding claims 9 and 17, Talmor discloses wherein the noise signals, signal artifacts, signal distortions, signal delay,  signal degradation, or modifications indicate a geographic region of the caller(column 10, line 62-67).
Regarding claims 10 and 18, Talmor discloses wherein the noise signals, signal artifacts, signal distortions, signal delay, signal degradation, or modifications result from one or more devices used by the caller (column 7, line 39-48, column 11, line 33-45).
Regarding claim 12, Talmor discloses wherein the one or more devices comprises a microphone in a handset used by the caller (column 7, line 25-51).  
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Talmor et al. (6,510,415) (“Talmor”), in view of Wasserblat et al. (2006/0285665) (“Wasserblat”) and further in view of Kohen et al. (4,823,380) (“Kohen”).
Regarding claims 11 and 19, neither Talmor nor Wasserblat teach wherein the one or more devices comprises a voice changer. Kohen teaches wherein the one or more devices comprises a voice changer (Abstract; column 4, line 32-35). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine providing access when a user supplied voice print matches a user’s stored print as disclosed by Talmor,  Wasserblat(Abstract)  which teaches a fraud detection step in which the Voice is scored against one or more Voice prints, of the same alleged customer or of known fraudsters, with the techniques of a voice changer circuit for selectively changing the frequency content of voice signals transmitted between the first and second ports as taught by Kohen(Abstract) in order to mask voices (Kohen; column 1, line 6-29).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Talmor et al. (6,510,415) (“Talmor”), in view of Wasserblat et al. (2006/0285665) (“Wasserblat”) and further in Cheethirala (2013/0016819) (“Cheethirala”).
Regarding claims 21, 22 and 23, Neither Talmor nor Wasserblat teach wherein the signal artifacts include one of filtering, error recovery, packet handling, and segmentation beat frequencies. Cheethirala teaches wherein the signal artifacts include one of filtering, error recovery, packet handling, and segmentation beat frequencies (¶ 39). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine providing access when a user supplied voice print matches a user’s stored print as disclosed by Talmor, Wasserblat(Abstract)  which teaches a fraud detection step in which the Voice is scored against one or more Voice prints, of the same alleged customer or of known fraudsters, with the techniques of  FIFO 862 is used to store two types of speech data. First, FIFO 862 is used to temporarily store voice-print data recorded in state 104 of FIG. 1 (also block 206 in FIG. 2). Second, FIFO 862 is used to store a continually-updated portion (e.g., the previous five-seconds) of the ambient speech and noise collected by microphone and pre-amplifier 804 from the aural environment of a telephone  as taught by Cheethirala (¶ 36) in order to properly verify a user with both their speech and the ambient noise of a call (Cheethirala; ¶ 36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Claridge et al., (US 20180075454) teaches voice analysis authentication in a phone call, assesses emotional, tone or stress characteristics of the caller. (2007-prior art)
Chuang (2013/0262115) teaches storing noise and frequencies in separate modes (13)
Kim et al (2015/0279384) teaches an acoustics model database and a language model database.
Subramanian (2007/0208569) – a speaker database and a channel database
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685